Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the particulars of claim 27 are different from the other independent claims. For example, the claim requires a controller prohibits from issuing access request at least by the image editing circuit to the memory via the internal bus, when the monitored data amount transferred by the image editing circuit via the internal bus exceeds a predetermined amount, to secure data amounts of the memory bandwidth via the internal bus for at least one of the printer controller and scanner controller, which is different from the particulars of reducing access in the other independent claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-26 are allowed.

Response to Arguments
Applicant’s arguments regarding the amendments to claims 1, 3-5, 7-8, 10-26 have been fully considered and are persuasive.  Claims 1, 3-5, 7-8, 10-26 are not allowable as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185